Citation Nr: 1454655	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder, pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1977. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010, the Veteran had a hearing at the RO before a Veterans Law Judge who has since retired.  After being afforded another opportunity to have a Board hearing with a current Veterans Law Judge, the appellant in October 2014 indicated that she did not want another hearing.

In February 2011, the Board denied the reopening of a claim of entitlement to service connection for depression.  The record does not reflect that the Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  Accordingly, this issue is not currently before the Board.

The Board reopened and remanded a claim of entitlement to service connection for PTSD as well as remanding a claim of entitlement to service connection for bipolar disorder.

In addition to diagnoses of PTSD and bipolar disorder, the medical evidence reveals diagnoses of pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Nonetheless, where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons, 23 Vet. App. at 7-9.

In addition to the Board denying the reopening of a claim of entitlement to service connection for depression, the RO in an unappealed December 2001 rating decision denied entitlement to service connection for anxiety (other than PTSD) and a panic disorder.  As the Veteran did not perfect an appeal of the denial of service-connection for anxiety and a panic disorder.  Those issues are not before Board.  

To the extent that the Veteran has appealed the denial of an acquired psychiatric disorder other than anxiety disorder, panic disorder, and depression, pursuant to Clemons, Boggs, and Ephraim, the issues on appeal are entitlement to service connection for PTSD and entitlement to service connection for bipolar disorder, pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Since the Board is granting service connection for PTSD and since service connection can only granted for nicotine dependence, alcohol abuse, and polysubstance abuse on a secondary basis, the Board will consider a new theory of entitlement as secondary to PTSD.  

The Board's review includes the paper and electronic records.

The issue of entitlement to service connection for bipolar disorder, pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse, to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's reported in-service stressor of a personal assault is corroborated by medical and other evidence of record.

2.  The weight of evidence shows that the Veteran's PTSD is related to the corroborated in-service event of a personal assault.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity. 
 
In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Analysis

The medical evidence of record, including VA treatment records and a May 2012 VA examination report, shows a diagnosis of PTSD.

The Veteran has alleged two in-service stressors: (1) being assaulted by a fellow female Marine when she first arrived at Camp Lejeune; and (2) being sexually groped while asleep by a fellow female Marine in March or April 1977.

The Veteran has an extensive post-service criminal history, to include incarceration, which the Board must consider in determining her credibility.

That said, the Veteran reported that her first assault, the physical one, happened when she arrived at Camp Lejeune and that she subsequently took unauthorized absence.  Her service personnel records show that she arrived at Camp Lejeune prior to her advanced training and prior to her taking 29 days of unauthorized absence.  Her service treatment records reflect that she was hospitalized in February 1977 for complaints of depression, tearfulness, shaking, sleeping difficulty, impaired appetite, and disgust with male Marines.  The appellant reported that she attempted suicide twice during her unauthorized absence, which she has consistently reported since service.  The final diagnosis was an immature personality disorder.  She underwent another mental status evaluation later in February 1977, and an emotionally unstable personality was diagnosed.  The claimant reported that she was repeatedly beaten by her mother during childhood, which she has consistently reported since service.  The Veteran was discharged from service due to unsuitability - personality disorders.  Thus, there is evidence of behavioral changes in service - 29 days of unauthorized absence and two suicide attempts - after her first in-service stressor of a personal assault.

Moreover, in a September 2010 statement, an associate of the Veteran reported that the appellant once told her about the in-service physical assault.  Hence, the claimant has presented a statement of an associate to corroborate the in-service physical assault.

As for both assaults, the May 2012 VA examiner noted that research has shown that assault victims can be hesitant to report traumatic events.  The examiner indicated that it is unclear if the Veteran experienced the alleged in-service assaults.  Nevertheless, the examiner indicated that in situations such as this one, the benefit of the doubt goes in favor of a veteran and the examiner conceded that the assaults may have occurred.

Given that the Veteran did not report the sexual assault to another person and given that the behavior changes occurred prior to the alleged sexual assault, there is no corroborating evidence that the sexual assault occurred.  The Board observes in passing that the fact that the May 2012 VA examiner diagnosed PTSD based on in part on the Veteran's reporting of the in-service stressor of an in-service sexual assault and that VA treatment records reflect a diagnosis of PTSD due to military sexual trauma does not verify occurrence.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App 128, 142 (1997).  Boiled down to its essence, all reference to in-service sexual assault emanates from the appellant herself.  The fact that such reporting appears in VA treatment records and the report of the VA examination does not serve to confirm the stressor.  It is now well established that information from a veteran which is merely transcribed by a medical professional still amounts only to a statement from that veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that an opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

Nonetheless, even with consideration of the Veteran's criminal record as it pertains to her credibility, the evidence is in equipoise as to whether the Veteran's reported in-service stressor of a personal assault is corroborated by medical and other evidence of record.

As to whether the current diagnosis of PTSD is related to the corroborated reported in-service stressor of a physical assault, VA treatment records reflect a diagnosis of PTSD based on military sexual trauma.  Nevertheless, the May 2012 VA examiner opined that it is at least as likely as not that the PTSD was incurred in service or caused by the claimed in-service stressors.  The examiner also noted that the PTSD can be attributed to multiple etiologies, including pre-military trauma (childhood physical and sexual abuse), alleged military trauma, and post-military trauma (attempted rape).  The examiner indicated that though it cannot be completely ruled out that the PTSD is not partially attributable to the in-service assaults, in cases such as this the benefit of the doubt goes in favor of the claimant.  Since the VA examination report shows that the PTSD is at least in part related to the military personal assault, the weight of evidence shows that the Veteran's PTSD is related to the corroborated in-service event of a personal assault.  

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for PTSD.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran's current address of record is a P.O. Box, but the Board's September 2014 hearing notification letter was returned as undeliverable with no forwarding address.  Correspondence dated in 2012 and 2013 from the appellant's congressman show a street address with an apartment number.  The AOJ should make reasonable efforts to verify the claimant's current address.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Given the VA treatment records are replete with a diagnosis of bipolar disorder and yet the May 2012 VA examiner did not diagnose that disorder, given the various diagnoses of a substance-related disorder, and given that there is no medical nexus evidence addressing whether the non-anxiety-related, non-depressive acquired psychiatric disorder is secondary to PTSD, another VA examination is warranted.

Although records from the Mountain View VA Medical Center dated from 2007 to May 2012 were obtained, there are no records in the paper and electronic records dated from June 2009 to December 2009 except records printed as late as June 29, 2009.  In a June 2012 statement, the appellant reported that she continues to receive treatment at the Mountain View VA Medical Center.  Even though the RO obtained hospitalization records from the Murfreesboro VA Medical Center dated in 2001, an April 2007 VA treatment record reflects that  the Veteran reported being hospitalized at that facility in 2000.  The AOJ should obtain the outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to contact the Veteran and her representative and make reasonable efforts to determine her current address of record.

2.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  The AOJ should ask the Veteran to identify all treatment for her psychiatric disorders and obtain any identified records.  Regardless of the appellant's response, obtain any VA hospitalization records dated in 2000 from the Murfreesboro VA Medical Center and obtain all records from the Mountain View VA Medical Center from June 26, 2009, to December 31, 2009, and from May 2012 to the present.

4.  Thereafter, schedule the Veteran for VA examination to determine the nature and extent of her acquired psychiatric disorders other than anxiety disorders and depressive disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to her acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a)  Accepting the Veteran's reporting of in-service stressor of a personal assault as credible, for any currently diagnosed acquired psychiatric disorder, is it at least as likely as not (i.e., probability of 50 percent or greater) that the currently diagnosed acquired psychiatric disorder is related to active service, including the Veteran's reporting of in-service stressor of a personal assault, her unauthorized absence during service, and her psychiatric symptomatology diagnosed as personality disorders.

If bipolar disorder is not diagnosed, the examiner should reconcile the current diagnosis with the VA treatment records showing a diagnosis of bipolar disorder.

If a pain disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a chronic pain disorder with psychological and physiological features in a May 2010 VA treatment record.

(b)  For any currently diagnosed acquired psychiatric disorder other than substance-related disorder, is it at least as likely as not (i.e., probability of 50 percent or greater) the currently diagnosed acquired psychiatric disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by her service-connected PTSD.  

(c)  For any alcohol-related disorder the Veteran currently has or has had since September 2007, whether it is at least as likely as not (i.e., probability of 50 percent or greater) the currently diagnosed acquired psychiatric disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by her service-connected PTSD.

(d)  For any nicotine-related disorder the Veteran currently has or has had since September 2007, whether it is at least as likely as not (i.e., probability of 50 percent or greater) the currently diagnosed acquired psychiatric disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by her service-connected PTSD.

(e)  For any polysubstance-related disorder the Veteran currently has or has had since September 2007, whether it is at least as likely as not (i.e., probability of 50 percent or greater) the currently diagnosed acquired psychiatric disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by her service-connected PTSD.

(f)  If the examiner finds that a currently diagnosed acquired psychiatric disorder or any substance-related disorder the Veteran has had since September 2007 is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, adjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).
15



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


